DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant’s Representative James Miller: The lines in Figures 1-3 which are too light and therefore look grey will be darkened to meet the requirements of 37 C.F.R. 1.84(l) which requires “Every line, number, and letter must be durable, clean, black (except of color drawings), sufficiently dense and dark, and uniformly thick and well-defined”.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach and/or suggest a method for non-destructive detecting of weld residual stress on a workpiece, said workpiece including cylindrical pipes welded together by an intersecting curve weld bead at an intersection of the cylindrical pipes, said method comprising: detecting the weld residual stress along an axial direction and a circumferential direction of the cylindrical pipes at the intersecting curve weld beam using an ultrasonic detecting probe placed in the axial direction and the circumferential direction; and especially, performing vector summation of the detected residual stress along the axial direction and the detected residual stress along the circumferential direction to obtain a principal stress.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855